MR. JUSTICE SMITH
delivered the opinion of the court.
In this ease the point relied upon for a reversal was withdrawn from the consideration of the district court by the remark of the then city attorney, “I don’t make a point of that kind.” The judgment and order of the court below are therefore, on the authority of Smith v. City of Butte, ante, p. 445,107 Pac. 409, and Stone v. City of Butte, ante, p. 452, 107 Pac. 411, affirmed.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.